
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.19


THE DIRECTV GROUP, INC.
Executive Deferred Compensation Plan

Amended and Restated Effective as of January 1, 2005


--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
   
  Page

Purpose

  1

ARTICLE 1—Definitions

  1

ARTICLE 2—Selection, Enrollment, Eligibility

  7

2.1

 

Eligibility; Commencement of Participation

  7

2.2

 

Enrollment Requirements

  7

2.3

 

Selection

  7

ARTICLE 3—Deferral Commitments/Company Matching/Crediting/Taxes

  8

3.1

 

Minimum Deferrals

  8

3.2

 

Maximum Deferral

  8

3.3

 

Election to Defer; Effect of Election Form

  9

3.4

 

Withholding of Annual Deferral Amounts

  10

3.5

 

Withholding of Annual Incentive Plan Amount and Long-Term Achievement Plan
Amount

  10

3.6

 

Annual Company Contribution Amount

  10

3.7

 

Annual Company Matching Amount

  10

3.8

 

Vesting

  10

3.9

 

Crediting/Debiting of Account Balances

  11

3.10

 

FICA and Other Taxes

  13

3.11

 

Taxation of Distributions

  13

3.12

 

Small Distributions

  13

3.13

 

Stock Distributions

  13

ARTICLE 4—Short-Term Payout; Unforeseeable Financial Emergencies, Withdrawal
Election

  13

4.1

 

Short-Term Payout

  13

4.2

 

Short-Term Payout Takes Precedence Over Other Benefits

  14

4.3

 

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

  14

4.4

 

Payment Delay for Specific Employees

  14

ARTICLE 5—Retirement Benefit

  14

5.1

 

Payment of Benefit

  14

5.2

 

Death Prior to Completion of Retirement Benefit

  15

ARTICLE 6—Preretirement Survivor Benefit

  15

6.1

 

Pre-Retirement Survivor Benefit

  15

6.2

 

Payment of Pre-Retirement Survivor Benefit

  15

ARTICLE 7—Termination for Cause Benefit; Involuntary Termination Benefit

  15

7.1

 

Termination for Cause Benefit

  15

7.2

 

Payment of Termination for Cause Benefit

  15

ARTICLE 8—Disability Benefit

  15

8.1

 

Disability Benefit

  15

ARTICLE 9—Beneficiary Designation

  16

9.1

 

Beneficiary

  16

9.2

 

Beneficiary Designation; Change; Spousal Consent

  16

9.3

 

Acknowledgment

  16

9.4

 

No Beneficiary Designation

  16

9.5

 

Dissolution of Marriage

  16

9.6

 

Doubt as to Beneficiary

  16

9.7

 

Discharge of Obligations

  17

ARTICLE 10—Leave of Absence

  17

10.1

 

Paid Leave of Absence

  17

10.2

 

Unpaid Leave of Absence

  17

ii

--------------------------------------------------------------------------------



 
   
  Page

ARTICLE 11—Termination, Amendment or Modification

  17

11.1

 

Termination

  17

11.2

 

Amendment

  18

11.3

 

Plan Agreement

  18

11.4

 

Effect of Payment

  18

ARTICLE 12—Administration

  18

12.1

 

Committee Duties

  18

12.2

 

Delegation

  18

12.3

 

Binding Effect of Decisions

  18

12.4

 

Indemnity of Committee

  18

12.5

 

Employer Information

  19

ARTICLE 13—Other Benefits and Agreements

  19

13.1

 

Coordination with Other Benefits

  19

ARTICLE 14—Claims Procedures

  19

14.1

 

Presentation of Claim

  19

14.2

 

Notification of Decision

  19

14.3

 

Review of a Denied Claim

  19

14.4

 

Decision on Review

  20

14.5

 

Arbitration

  20

ARTICLE 15—Trust

  21

15.1

 

Establishment of Trust

  21

15.2

 

Interrelationship of the Plan and the Trust

  21

15.3

 

Distributions From the Trust

  21

15.4

 

Investment of Trust Assets

  21

ARTICLE 16—Miscellaneous

  22

16.1

 

Status of Plan

  22

16.2

 

Unsecured General Creditor

  22

16.3

 

Employer's Liability

  22

16.4

 

Nonassignability

  22

16.5

 

Not a Contract of Employment

  22

16.6

 

Furnishing Information

  22

16.7

 

Terms

  22

16.8

 

Captions

  22

16.9

 

Governing Law

  23

16.10

 

Notice

  23

16.11

 

Successors

  23

16.12

 

Spouse's Interest

  23

16.13

 

Validity

  23

16.14

 

Incompetent

  23

16.15

 

Court Order

  23

16.16

 

Distribution in the Event of Taxation. 

  23

16.17

 

Legal Fees To Enforce Rights After Change in Control

  24

iii

--------------------------------------------------------------------------------





AMENDED AND RESTATED
THE DIRECTV GROUP, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
Effective as of January 1, 2005


Purpose


        The purpose of this Plan is to provide specified benefits to a select
group of management or highly compensated Employees who contribute materially to
the continued growth, development and future business success of the DIRECTV
Group, Inc. ("DIRECTV") formerly called Hughes Electronics Corporation, a
Delaware corporation, and its subsidiaries and affiliates, if any, that sponsor
this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA. This Plan was originally effective as of September 1, 1998 and
was previously amended on July 10, 2001, December 19, 2002, December 22, 2003,
January 1, 2005 and December 31, 2006. This plan is now amended and restated as
of October 30, 2008 to be retroactively effective as of January 1, 2005 to
comply with Internal Revenue Code Section 409A.


ARTICLE 1
Definitions


        For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1"Account Balance" shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
(ii) the Company Contribution Account balance, (iii) the vested Company Matching
Account balance, (iv) the Restricted Stock Unit Account balance, and (v) the
Long-Term Achievement Plan Account balance. The Account Balance, and each other
specified account balance, shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

1.2"Annual Bonus" shall mean any compensation, in addition to Base Annual Salary
relating to services performed during any calendar year, whether or not paid in
such calendar year or included on the Federal Income Tax Form W-2 for such
calendar year, payable to a Participant as an Employee under any Employer's
annual bonus and annual cash incentive plans, excluding stock options, and
excluding compensation provided under the Incentive Plan.

1.3"Annual Company Contribution Amount" shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.6.

1.4"Annual Company Matching Amount" for any one Plan Year shall be the amount
determined in accordance with Section 3.7.

1.5"Annual Deferral Amount" shall mean that portion of a Participant's Base
Annual Salary and Annual Bonus that a Participant elects to have and is
deferred, in accordance with Article 3, for any one Plan Year. In the event of a
Participant's Retirement, Disability (if deferrals cease in accordance with
Section 8.1), death, Termination for Cause, or Separation from Service prior to
the end of a Plan Year, such year's Annual Deferral Amount shall be the actual
amount withheld prior to such event.

1.6"Annual Installment Method" shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant shall be
calculated as of the close of business on the last business day of the year. The
annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one, and the denominator of which is the
remaining number of annual

1

--------------------------------------------------------------------------------



payments due the Participant. By way of example, if the Participant elects a
10 year Annual Installment Method, the first payment shall be 1/10 of the
Account Balance, calculated as described in this definition. The following year,
the payment shall be 1/9 of the Account Balance, calculated as described in this
definition. Each annual installment shall be paid on or as soon as practicable
after the last business day of the applicable year.

1.7"Annual Long-Term Achievement Plan Amount" shall mean, with respect to a
Participant for any one Plan Year, Long-Term Achievement Plan Awards deferred
into this Plan in accordance with Sections 3.3 and 3.5 of this Plan.

1.8"Annual Restricted Stock Unit Amount" shall mean, with respect to a
Participant for any one Plan Year, the Incentive Plan Restricted Stock Units
deferred into this Plan in accordance with Section 3.5 of this Plan.

1.9"Base Annual Salary" shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, directors fees and
other fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee's
gross income). Base Annual Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or nonqualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant's gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.

1.10"Beneficiary" shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

1.11"Beneficiary Designation Form" shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.12"Board of Directors" shall mean the Board of Directors of the Company.

1.13"Cause" shall mean that the Committee, acting in good faith based upon the
information then known to the Committee, after due inquiry, and upon reasonable
grounds, determines that the Employee (i) has been convicted of, or has pleaded
nolo contendere to, a felony, (ii) has used illegal drugs, (iii) has engaged in
any activity which, in the opinion of the Committee, is competitive with any
activity of the Company or any of its subsidiaries and affiliates (except that
employment at the request of the Company with an entity in which the Company
has, directly or indirectly, a substantial ownership interest, or other
employment specifically approved by the Committee, shall not be considered to be
an activity which is competitive with any activity of the Company or any of its
subsidiaries and affiliates), or (iv) has acted either prior to or after
termination of employment in any manner inimical or in any way contrary to the
best interests of the Company or any of its subsidiaries and affiliates. The
Employee shall furnish to the Committee such information with respect to the
satisfaction of the foregoing as the Committee shall reasonably request.

2

--------------------------------------------------------------------------------



1.14"Change in Control" shall mean the first to occur of the following:

(i)A change in the ownership of the Company effective on the date that any
person or more than one person acting as a group (as defined in paragraph (iv)
below) acquires ownership of stock of the Company, that together with stock held
by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company.

(ii)A change in the effective control of the Company occurs on the date that
either (a) Any one person, or more than one person acting as a group (as defined
in paragraph (iv) below), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing 50 percent or more of the total
voting power of the stock of the Company; or (b) a majority of members of the
Company's board of directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Company's board of directors prior to the date of the appointment or
election. In the absence of an event described in paragraph (a) or (b), a change
in the effective control of a corporation will not have occurred.

(iii)A change in ownership of a substantial portion of the Company's assets
which occurs on the date that any one person, or more than one person acting as
a group (as defined in paragraph (iv)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or person) assets from the Company that have a total gross fair market value
equal to or more than 40 percent of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

Transfers to a related person. There is no Change in Control when there is a
transfer to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer, as provided herein. A transfer of
assets by the Company is not treated as a change in the ownership of such assets
if the assets are transferred to—

(a)A shareholder of the Company (immediately before the assets transfer) in
exchange for or with respect to its stock;

(b)An entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

(c)A person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or

(d)An entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (c).

For purposes of this paragraph (iii), and except as otherwise provided, a
person's status is determined immediately after the transfer of the assets. For
example, a transfer to a corporation in which the transferor corporation has no
ownership interest before the transaction, but which is a majority-owned
subsidiary of the transferor corporation after the transaction is not treated as
a change in the ownership of the assets of the transferor corporation.

(iv)Persons acting as a group. Persons will not be considered to be acting as a
group solely because they purchase assets of the Company at the same time, or as
a result of the same

3

--------------------------------------------------------------------------------



public offering. However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of assets, or similar business transaction with the
Company. If a person, including an entity shareholder, owns stock in both the
Company and a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, with the Company, such shareholder
is considered to be acting as a group with other shareholders in the corporation
only to the extent of the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.

(v)Any provision of the foregoing to the contrary notwithstanding, the
reorganization of the Company shall not constitute a Change in Control, for
purpose hereof.



1.15"Claimant" shall have the meaning set forth in Section 14.1.

1.16"Code" shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

1.17"Committee" shall mean the committee described in Article 12.

1.18"Company" shall mean the DIRECTV Group, Inc. a Delaware corporation, and any
successor to all or substantially all of the Company's assets or business or
stock.

1.19"Company Contribution Account" shall mean (i) the sum of the Participant's
Annual Company Contribution Amounts, plus (ii) amounts credited or debited in
accordance with all the applicable crediting or debiting provisions of this Plan
that relate to the Participant's Company Contribution Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant's Company Contribution Account.

1.20"Company Matching Account" shall mean (i) the sum of all of a Participant's
Annual Company Matching Amounts, plus (ii) amounts credited or debited in
accordance with all the applicable crediting or debiting provisions of this Plan
that relate to the Participant's Company Matching Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant's Company Matching Account.

1.21"Deduction Limitation" shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are "subject to the Deduction Limitation" under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, and in accordance with regulations under 409A, the Employer may
defer all or any portion of a distribution under this Plan and, as applicable
under 409A, all other plans or payments which could be delayed. Any amounts
deferred pursuant to this limitation shall continue to be credited/debited with
additional amounts in accordance with Section 3.9 below, even if such amount is
being paid out in installments. The amounts so deferred and amounts credited
thereon shall be distributed to the Participant or his or her Beneficiary (in
the event of the Participant's death) at the earliest possible date, as
determined by the Employer in good faith, on which the deductibility of
compensation paid or payable to the Participant for the taxable year of the
Employer during which the distribution is made will not be limited by
Section 162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.

1.22"Deferral Account" shall mean (i) the sum of all of a Participant's Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that

4

--------------------------------------------------------------------------------



relate to the Participant's Deferral Account, less (iii) the amount credited to
a non-qualified contributory defined benefit plan on behalf of the Participant,
pursuant to Section 3.3(c), and less (iv) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

1.23"Disability" shall mean a condition in which the Participant (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months; or (ii) is by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected last for
a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

1.24"Disability Benefit" shall mean the benefit set forth in Article 8.

1.25"Election Form" shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

1.26"Employee" shall mean a person who is an employee of any Employer.

1.27"Employer(s)" shall mean the Company and/or any of its subsidiaries and
affiliates (now in existence or hereafter formed or acquired) that have been
selected by the Board of Directors to participate in the Plan and have adopted
the Plan as a sponsor.

1.28"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time."

1.29"First Plan Year" shall mean the period beginning September 1, 1998 and
ending December 31, 1998.

1.30"401(k) Plan" shall be that certain DIRECTV Thrift and Savings Plan, as it
may be amended or restated from time to time, and any other such plan as
approved by the Committee.

1.31"Incentive Plan" shall mean the Hughes Electronics Corporation Incentive
Plan, as amended and the DIRECTV Group 2004 Stock Plan as amended.

1.32"Involuntary Termination" shall mean the severing of employment with all
Employers involuntarily for any reason other than Cause, Retirement, Disability,
death, or an authorized leave of absence.

1.33"Long-Term Achievement Plan" shall mean the Hughes Electronics Corporation
Long-Term Achievement Plan effective January 1, 1993, as it may be amended from
time to time.

1.34"Long-Term Achievement Plan Account" shall mean (i) the sum of all of a
Participant's Annual Long-Term Achievement Plan Amounts deferred into this Plan,
plus (ii) amounts credited or debited in accordance with all the applicable
crediting and debiting provisions of this Plan that relate to the Participant's
Long-Term Achievement Plan Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant's Long-Term Achievement Plan Account.

1.35"Long-Term Achievement Plan Award" shall mean a right to receive incentive
compensation under the Long-Term Achievement Plan. The Long-Term Achievement
Plan Award may consist of DIRECTV common stock from the Incentive Plan.

1.36"Participant" shall mean any Employee (i) who is selected to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who signs a Plan
Agreement, an Election Form and a Beneficiary Designation Form, (iv) whose
signed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Committee, (v) who commences participation in the Plan, and
(vi) whose Plan Agreement has not terminated.

5

--------------------------------------------------------------------------------



1.37"Plan" shall mean the Company's Executive Deferred Compensation Plan, which
shall be evidenced by this instrument and by each Plan Agreement, as they may be
amended from time to time.

1.38"Plan Agreement" shall mean a written agreement, as may be amended from time
to time, which is entered into by and between an Employer and a Participant.
Each Plan Agreement executed by a Participant and the Participant's Employer
shall provide for the entire benefit to which such Participant is entitled under
the Plan; should there be more than one Plan Agreement, the Plan Agreement
bearing the latest date of acceptance by the Employer shall supersede all
previous Plan Agreements in their entirety and shall govern such entitlement.
The terms of any Plan Agreement may be different for any Participant, and any
Plan Agreement may provide additional benefits not set forth in the Plan or
limit the benefits otherwise provided under the Plan; provided, however, that
any such additional benefits or benefit limitations must be agreed to by both
the Employer and the Participant.

1.39"Plan Year" shall, except for the First Plan Year, mean a period beginning
on January 1 of each calendar year and continuing through December 31 of such
calendar year.

1.40"Preretirement Survivor Benefit" shall mean the benefit set forth in
Article 6.

1.41"Restricted Stock Unit" shall mean a restricted stock unit granted to a
Participant under the Incentive Plan.

1.42"Restricted Stock Unit Account" shall mean (i) the sum of all of a
Participant's Annual Restricted Stock Unit Amounts deferred into this Plan, plus
(ii) amounts credited or debited in accordance with all the applicable crediting
and debiting provisions of this Plan that relate to the Participant's Restricted
Stock Unit Account, less (iii) all distributions made to the Participant or his
or her Beneficiary pursuant to this Plan that relate to the Participant's
Restricted Stock Unit Account.

1.43"Retirement", "Retire(s)" or "Retired" shall mean, with respect to an
Employee, severance from employment from all Employers for any reason other than
a leave of absence, death, Termination for Cause, or Disability on or after
(i) the date the Employee satisfies the requirements for retirement with an
immediate annuity starting date under the DIRECTV Pension Plan or the
tax-qualified defined benefit pension plan (if any) of the Employee's, Employer,
or (ii) if the Employee's Employer does not sponsor a tax-qualified defined
benefit pension plan or a tax-qualified defined contribution plan, the date the
Employee would have satisfied the requirements for retirement with an immediate
annuity starting date under the DIRECTV Pension Plan (or any successor plan to
such plan) had the Employee's Employer been a sponsor of such plan. For purposes
of this Section, an Employee is not considered to have satisfied the
requirements for an immediate annuity starting date merely because the Employee
is entitled to receive distribution of a small lump sum cash-out or a
distribution of Employee contributions and earnings thereon.

1.44"Retirement Benefit" shall mean the benefit set forth in Article 5.

1.45"Section 16 Officer" shall mean a Participant who is subject to the
provisions of Section 16 of the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.

Separation from Service shall occur if a Participant dies, retires or otherwise
has a termination of employment with the Employer. No Separation from Service
shall occur while a participant is on military leave, sick leave or other bona
fide leave of absence not exceeding six months so long as the Participant
retains a right to reemployment, nor shall a Separation from Service occur if
the level of bona fide services the Participant would perform after a certain
date (whether as an Employee or independent contractor) would exceed 20 percent
of the average level of bona fide services performed (whether as an Employee or
an independent contractor) over the immediately

6

--------------------------------------------------------------------------------



preceding 36-month period (or the full period of services if the Employee has
been providing the Employer services for less than 36 months) as provided in
Tres. Reg. §1.409A-1(h)

1.46"Short-Term Payout" shall mean the payout set forth in Section 4.1.

1.47"Stock" shall mean common stock of the Company.

1.48"Termination of Employment" shall mean a voluntary termination, or
involuntary termination or a Termination for Cause, or both.

1.49"Termination for Cause Benefit" shall mean the benefit set forth in
Section 7.1.

1.50"Termination for Cause" shall mean the severing of employment with all
Employers for Cause.

1.51"Trust" shall mean one or more trusts which may be established pursuant to
Article 15.

1.52"Unforeseeable Financial Emergency" shall mean an unanticipated emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial hardship to the Participant resulting from (i) a
sudden and unexpected illness, accident, or long-term Disability of the
Participant or of a spouse, dependent or beneficiary of the Participant, (ii) a
loss of the Participant's property due to casualty, (iii) funeral expenses of a
spouse, dependent or beneficiary, or (iv) such other extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined in the sole discretion of the Committee.

1.53"Years of Service" shall mean the total number of full years of service for
which a Participant is credited for vesting purposes under the 401(k) Plan,
including years prior to the effective date of this Plan.


ARTICLE 2
Selection, Enrollment, Eligibility


2.1Eligibility; Commencement of Participation.    Provided an Employee selected
to participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time period, that Employee shall commence
participation in the Plan on the day the Employee completes all enrollment
requirements. If an Employee fails to meet all such requirements within the
period required, in accordance with Section 2.2, that Employee shall not be
eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Committee of the required
documents.

2.2Enrollment Requirements.    As a condition to participation, each selected
Employee shall complete, execute and return to the Committee an Election Form, a
Plan Agreement and any additional forms deemed necessary by the Committee, all
within 30 days after he or she is selected to participate in the Plan. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.

2.3Selection.    Participation in the Plan shall be limited to a select group of
management or highly compensated Employees of the Employers. From that group,
the CEO of the Company shall select, in his or her sole discretion, Employees to
participate in the Plan.

7

--------------------------------------------------------------------------------




ARTICLE 3
Deferral Commitments/Company Matching/Crediting/Taxes


3.1Minimum Deferral.

(a)Minimum Deferral.    For each Plan Year, a Participant may elect to defer any
combination of his or her Base Annual Salary, Annual Bonus, Restricted Stock
Units and Long-Term Achievement Plan Awards, if any, such that the total amount
of the deferral equals at least $10,000 or any other number otherwise specified
by the Committee from time to time. Deferral of a Long-Term Achievement Plan
Award shall count toward the $10,000 minimum, regardless of the Plan Year in
which such deferred amount shall actually be credited to the Participant's
Account Balance. If an election is made for less than the stated minimum amount,
or if no election is made, the amount deferred shall be zero.

(b)Short Plan Year.    Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, or in the case of the
first Plan Year of the Plan itself, the minimum deferral shall be an amount
equal to the minimum set forth above, multiplied by a fraction, the numerator of
which is the number of complete months remaining in the Plan Year and the
denominator of which is 12.

3.2Maximum Deferral.

(a)Maximum Deferral.    For each Plan Year, a Participant may elect to defer, in
increments of 5%, Base Annual Salary, Annual Bonus, Restricted Stock Units and
Annual Long-Term Achievement Plan Amounts up to the following maximum
percentages for each deferral elected:
Deferral
  Maximum Amount  

Base Annual Salary

    50%  

Annual Bonus

    80%  

Restricted Stock Units

    80%  

Annual Long-Term Achievement Plan Amount

    80%  

(b)Annual Bonus.    A Participant's election to defer Annual Bonus may specify
that no deferral shall be made with respect to the amount of such Participant's
Annual Bonus up to a dollar amount specified by the Participant, and that a
specified percentage (up to 80%) shall be deferred to the extent that the Annual
Bonus exceeds such specified dollar amount.

(c)Short Plan Year.    Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, (i) the maximum Annual
Deferral Amount, with respect to Base Annual Salary shall be limited to the
amount of compensation not yet earned by the Participant as of the date the
Participant submits a Plan Agreement and Election Form to the Committee for
acceptance, and (ii) no deferral of the Annual Bonus for such Plan Year shall be
permitted unless the Participant enrolls on a timely basis (as determined under
Section 2.2) by submitting a Plan Agreement and Election Form to the Committee
for acceptance on or before June 30 of such Plan Year.

(d)Other Restrictions.    Any deferral of a Participant's Restricted Stock Units
or Long-Term Achievement Plan Awards, if applicable, shall be subject to any
limitations imposed by any DIRECTV Plan.

8

--------------------------------------------------------------------------------





3.3Election to Defer; Effect of Election Form.

(a)First Plan Year.    In connection with a Participant's commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.

(b)Subsequent Plan Years.    For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
a new election form to the Committee, in accordance with its rules and
procedures, by December 31 of the Plan Year preceding the Plan Year for which
the election is made. If no such Election Form is timely delivered for a Plan
Year, then the Participant shall be deemed to have elected an Annual Deferral
Amount of zero.

(c)Contribution to Non-Qualified Defined Benefit Plan.    For each Participant
who participates in a non-qualified defined benefit pension plan in which
Employee contributions are required, three percent of such Participant's Annual
Deferral Amount shall not be credited to the Participant's Deferral Account. The
three percent shall be contributed on the Participant's behalf to a
non-qualified defined benefit pension plan as the Employee contribution on
account of the Participant's Annual Deferral Amount. The Annual Company Matching
Amount shall be calculated with respect to the Participant's entire Annual
Deferral Amount, including the three percent which is contributed to the
non-qualified defined benefit pension plan.

(d)Restricted Stock Unit and Long-Term Achievement Plan Award Deferrals.    For
an election to defer a Restricted Stock Unit to be valid: (i) a separate
Election Form must be completed and signed by the Participant with respect to
the deferral, and (ii) the Election Form must be timely delivered to the
Committee and accepted by the Committee at least 1 year prior to the date the
Restricted Stock Unit is scheduled to be paid. If these requirements are not
met, then any election by a Participant to defer Restricted Stock Units will be
deemed invalid. For an election to defer a Long-Term Achievement Plan Award to
be valid, (i) a separate Election Form must be completed and signed by the
Participant with respect to the deferral, and (ii) the Election Form must be
timely delivered to the Committee and accepted by the Committee prior to the
commencement of the 3 year cycle with respect to that Long-Term Achievement Plan
Award. If these requirements are not met, then any election by a Participant to
defer a Long-Term Achievement Plan Award will be deemed invalid.

(e)"Cancellation of 2005 Deferral Elections.    With respect to any Participant
whose separation from service with the Company occurs in 2005 and who is an
officer of the Company with the title of Senior Vice President or higher, the
Company may cancel Plan participation as to any amounts of elective and/or non
elective deferred compensation that are deferred in 2005 by or on behalf of such
Participant and that are subject to Code Section 409A, provided that the amounts
that are subject to such cancellation are includable in the income of the
Participant in the 2005 taxable year."

(f)"Cancellation of Future Deferral Elections.    Other provisions to the
contrary notwithstanding, as of December 31, 2006, no new deferral elections
shall be honored. Plan participation as to amounts of elective and/or non
elective deferred compensation shall be limited to deferrals of base annual
salary for the 2006 Plan year. No existing deferral elections of monies or stock
otherwise payable in 2007 and/or later will be allowed, or honored including,
but not limited

9

--------------------------------------------------------------------------------



to, deferral elections for Bonus, Restricted Stock Units, Long-Term Achievement
Plan Awards deferrals and any other previously made deferrals of compensation.

3.4Withholding of Annual Deferral Amounts.    For each Plan Year, the Base
Annual Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The Annual
Bonus portion of the Annual Deferral Amount shall be withheld at the time the
Annual Bonus is or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year itself.

3.5Withholding of Annual Restricted Stock Unit Amount and Annual Long-Term
Achievement Plan Amount.    For each Plan Year, the Annual Restricted Stock Unit
Amount shall be withheld at the time that the Restricted Stock Unit(s) is, are,
or otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. For each Plan Year, the Annual Long-Term Achievement Plan
Amount(s) shall be withheld at the time that the Long-Term Achievement Plan
Award(s) is, are, or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year itself.

3.6Annual Company Contribution Amount.    For each Plan Year, an Employer, in
its sole discretion, may, but is not required to, credit any amount it desires
to any Participant's Company Contribution Account under this Plan, which amount
shall be for that Participant the Annual Company Contribution Amount for that
Plan Year. The amount so credited to a Participant may be smaller or larger than
the amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Contribution Amount for that Plan Year.
The Annual Company Contribution Amount, if any, shall be credited as of the day
selected by the Committee, in its sole discretion. The Committee may announce a
separate vesting schedule or other separate rules concerning vesting to be
applicable to the Annual Company Contribution Amount for any Plan Year or Plan
Years; the announcement of such separate vesting schedule or rules shall be made
on or prior to the date the Annual Company Contribution Amount for a Plan Year
is announced.

3.7Annual Company Matching Amount.    A Participant's Annual Company Matching
Amount for any Plan Year shall be equal to 100% of the Participant's Annual
Deferral Amount for such Plan Year, up to an amount that does not exceed 4% of
the Participant's Annual Deferral Amount. The Annual Company Matching Amount
shall be credited from time-to-time during the Plan Year as of the dates the
related amounts deferred are withheld from compensation.

3.8Vesting.

(a)Vesting.    A Participant shall at all times be 100% vested in his or her
Deferral Account, Restricted Stock Unit Account, Long-Term Achievement Plan
Account, and Company Contribution Account, except as set forth in any
announcement under Section 3.6 with respect to an Annual Company Contribution
Amount.

(b)Company Matching Account.    A Participant shall be vested in his or her
Company Matching Account in accordance with the following schedule:
Years of Service on Date
of Termination of Employment
 
Vested Percentage of
Company Matching Account
Less than 3 years   0% 3 years or more   100%

(c)Special Provision for Vesting of Company Matching Account.    Notwithstanding
anything to the contrary contained in this Section 3.8, in the event of (i) a
Change in Control, (ii) the death of the Participant, (iii) the Disability of
the Participant, or (iv) a Participant's Retirement, a

10

--------------------------------------------------------------------------------



Participant's Company Matching Account shall immediately become 100% vested (if
it is not already vested in accordance with the above vesting schedule or
provisions).

(d)Deduction Limitation.    Notwithstanding subsection (c), the vesting schedule
for a Participant's Company Matching Account shall not be accelerated to the
extent that the Committee determines that such acceleration would cause the
deduction limitations of Section 280G of the Code to become effective. In the
event that the balance of a Participant's Company Matching Account is not vested
pursuant to such a determination, the Participant may request independent
verification of the Committee's calculations with respect to the application of
Section 280G. In such case, the Committee must provide to the Participant within
15 business days of such a request an opinion from a nationally recognized
accounting firm selected by the Participant (the "Accounting Firm"). The opinion
shall state the Accounting Firm's opinion that any limitation in the vested
percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.



3.9Crediting/Debiting of Account Balances.    In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant's Account Balance in accordance with the following rules:

(a)Election of Measurement Funds.    A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3 above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.9(c) below) to be used to determine the additional amounts to be
credited to his or her Account Balance for the first calendar quarter or portion
thereof in which the Participant commences participation in the Plan and
continuing thereafter for each subsequent calendar quarter in which the
Participant participates in the Plan, unless changed in accordance with the next
sentence. Commencing with the first calendar quarter that follows the
Participant's commencement of participation in the Plan and continuing
thereafter for each subsequent calendar quarter in which the Participant
participates in the Plan, no later than the next to last business day of the
calendar quarter, the Participant may (but is not required to) allocate his or
her Account Balance and/or additional amounts to be credited to his or her
Account Balance among one or more Measurement Fund(s) from among the Measurement
Funds set forth in Section 3.9(c) below. The Participant shall make the
allocation in the previous sentence by submitting an Election Form to the
Committee that is accepted by the Committee. If an election is made in
accordance with the previous sentence, it shall apply to the next calendar
quarter and continue thereafter for each subsequent calendar quarter in which
the Participant participates in the Plan, unless changed in accordance with the
previous sentence.

(b)Proportionate Allocation.    In making any election described in
Section 3.9(a) above, the Participant shall specify on the Election Form, in
increments of five percentage points (5%), the percentage of his or her Account
Balance to be allocated to a Measurement Fund (as if the Participant was making
an investment in that Measurement Fund with that portion of his or her Account
Balance).

(c)Measurement Funds.    The Participant may elect the following measurement
fund(s) (the "Measurement Fund(s)"), for the purpose of crediting additional
amounts to his or her Account Balance:

(i)10-Year Bond Index Measurement Fund.    Amounts deemed invested in the
10-Year Bond Index Measurement Fund shall be credited with nominal interest at
no less than 100% of the 10-Year Bond Crediting Rate. The 10-Year Bond Crediting
Rate for a Plan Year shall be a fixed rate, stated as an annual rate, determined
and announced by the Committee

11

--------------------------------------------------------------------------------



before the Plan Year for which it is to be used that (i) is published in The
Wall Street Journal under the heading of "Bond Market Data Bank-Bond Yields"
(or, if The Wall Street Journal is not then published, in any similar news
provider) and (ii) is equal to the average U.S. Treasury 10-year bond yield
calculated for the month of October that immediately precedes the Plan Year for
which the rate is to be used. Alternatively, for each Plan Year, an Employer, in
its sole discretion, may, but is not required to, credit amounts deemed invested
in the 10-Year Bond Index Measurement Fund with interest at a Bonus Rate which
exceeds 100% of the 10-Year Bond Crediting Rate. Any such Bonus Rate must be
determined and announced by the Employer before the Plan Year for which it is to
be used.

(ii)DIRECTV Common Stock Measurement Fund.    This measurement fund tracks the
performance of DIRECTV common stock.

Except as provided below, the Committee may, in its sole discretion,
discontinue, substitute or add a Measurement Fund. Each such action will take
effect as of the first day of the month that follows by 30 days the day on which
the Committee gives Participants advance written notice of such change.
Notwithstanding the foregoing, the Committee shall have no power to discontinue
the 10-Year Bond Index Measurement Fund with respect to any and all then
existing Account Balances allocated thereto.

(d)Valuation.    The performance of each elected Measurement Fund (either
positive or negative) will be determined by the Committee, in its sole
discretion, based on the performance of the Measurement Funds themselves. A
Participant's Account Balance shall be valued on a daily basis based on the
performance of each Measurement Fund selected by the Participant, as though
(i) a Participant's Account Balance were invested in the Measurement Fund(s) in
the percentages applicable to such month, as of the date the amount deferred
would have been paid as compensation but for the deferral, at the closing price
on such date; and (ii) any distribution made to a Participant that decreases
such Participant's Account Balance ceased being invested in the Measurement
Fund(s), in the percentages applicable to such month, on the third business day
prior to the distribution, at the closing price on such date.

(e)Section 16 Officer.    Notwithstanding any provision of this Plan to the
contrary, in no event may a Participant who is a Section 16 Officer elect to
(i) defer any portion of his or her Annual Deferral Amount into the DIRECTV
Common Stock Measurement Fund, or (ii) transfer Restricted Stock Units or
Long-Term Achievement Plan Awards out of the DIRECTV Common Stock Measurement
Fund. Any election by a Section 16 Officer in violation of the preceding
sentence shall be null and void.

(f)No Actual Investment.    Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant's election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant's Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company decides to invest funds in any
or all of the Measurement Funds, no Participant shall have any rights in or to
such investments themselves. Without limiting the foregoing, a Participant's
Account Balance shall at all times be a bookkeeping entry only and shall not
represent any investment made on his or her behalf by the Company; the
Participant shall at all times remain an unsecured creditor of the Company.

12

--------------------------------------------------------------------------------







3.10FICA and Other Taxes.

(a)Annual Deferral Amounts.    For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant's Employer(s) shall
withhold from that portion of the Participant's Base Annual Salary and Bonus
that is not being deferred, in a manner determined by the Employer(s), the
Participant's share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Committee may reduce the Annual Deferral Amount in
order to comply with this Section 3.10.

(b)Company Matching Amounts.    For each Plan Year in which a Participant is
credited with an Annual Company Matching Amount, the Participant's Employer(s)
shall withhold from the Participant's Base Annual Salary and/or Bonus that is
not deferred, in a manner determined by the Employer(s), the Participant's share
of FICA and other employment taxes. If necessary, the Committee may reduce the
Participant's Company Matching Account in order to comply with this
Section 3.10.

(c)Restricted Stock Units and Long-Term Achievement Plan Awards.    For each
Plan Year in which an amount is being deferred into this Plan from either the
Incentive Plan or the Long-Term Achievement Plan, the Participant's Employer(s)
shall withhold from that portion of the Participant's Base Annual Salary and
Annual Bonus that are not being deferred, in a manner determined by the
Employer(s), the Participant's share of FICA and other employment taxes on such
deferrals. If necessary, the Committee may reduce the Annual Restricted Stock
Unit Amount or Annual Long-Term Achievement Plan Amount in order to comply with
this Section 3.10.

3.11Taxation of Distributions.    The Participant's Employer(s), or the trustee
of the Trust, shall withhold from any payments made to a Participant under this
Plan all federal, state and local income, employment and other taxes required to
be withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

3.12Small Distributions.    Notwithstanding anything to the contrary herein, if
a Participant's Account Balance upon Separation from Service is less than the
applicable dollar amount under Code § 402(g)(1)(B), then such amount shall be
distributed in a single lump sum as soon as administratively feasible,
notwithstanding the Participant's election, and notwithstanding any of the
provisions of Articles 4 through 8.

3.13Stock Distribution.    Notwithstanding anything in this Plan to the
contrary, a Participant's Long-Term Achievement Plan Account and Restricted
Stock Unit Account shall be distributed only in Stock.


ARTICLE 4
Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal Election


4.1Short-Term Payout.    In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
"Short-Term Payout" from the Plan with respect to any one or more of the
Participant's Annual Deferral Amount, Annual Restricted Stock Unit Amount, and
Annual Long-Term Achievement Plan Amount which relates or relate to such Plan
Year. Subject to the Deduction Limitation, the Short-Term Payout shall be a lump
sum payment of the Annual Deferral Amount, Annual Restricted Stock Unit Amount,
and/or Annual Long-Term Achievement Plan Amount plus amounts credited or debited
in the manner provided in Section 3.9 above on those amounts, determined at the
time that the Short-Term Payout becomes payable. Subject to the Deduction
Limitation and the other terms and conditions of this Plan, each Short-Term
Payout elected shall be paid out during a period ending 90 days after the last
day of any Plan Year designated by the Participant that is at least 3 Plan Years
after the Plan Year in

13

--------------------------------------------------------------------------------



which the Annual Deferral Amount is actually deferred, or the Annual Restricted
Stock Unit Amount or Annual Long-Term Achievement Plan Amount is actually
credited to the Participant's Account Balance, as the case may be. By way of
example, if a 3 year Short-Term Payout is elected in the Plan Year commencing
January 1, 1999 for an Annual Deferral Amount actually deferred in that Plan
Year, and/or for an Annual Restricted Stock Unit Amount or Annual Long-Term
Achievement Plan Amount actually credited to the Participant's Account Balance
in that Plan Year, the 3 year Short-Term Payout would become payable during a
90 day period commencing January 1, 2003. No Short-Term Payout shall be made
from the Company Matching Account or the Company Contribution Account.

4.2Short-Term Payout Does Not Take Precedence Over Other Benefits.    Should an
event occur that triggers a benefit under Article 5, 6, 7 or 8, any Annual
Deferral Amount, Annual Restricted Stock Unit Amount or Annual Long-Term
Achievement Plan Amount, plus amounts credited or debited thereon, that is or
are subject to a Short-Term Payout election under Section 4.1, such amount shall
not be paid in accordance with Section 4.1 above but shall be paid in accordance
with the other applicable Article.

4.3Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.    If
the Participant or Participant's spouse or dependent experiences an
Unforeseeable Financial Emergency, the Participant may petition the Committee to
(i) suspend any deferrals required to be made by a Participant and (ii) receive
a partial or full payout from the Plan. The payout shall not exceed the lesser
of the Participant's Account Balance, calculated as if such Participant were
receiving a Termination Benefit, or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency. If, subject to the sole discretion of the
Committee, the petition for a suspension and/or payout is approved, suspension
shall take effect upon the date of approval and any payout shall be made in a
lump sum within 90 days of the date of approval. If a Participant's petition
under this section is approved, then the Participant shall not be entitled to
complete a new Election Form for the Plan Year in which the payout to the
Participant occurs or the immediate subsequent Plan Year. Accordingly, no
further deferral shall be allowed for the Plan Year in which such payout
occurred, and no deferral shall be allowed for the immediately subsequent Plan
Year. The payment of any amount under this Section 4.3 shall not be subject to
the Deduction Limitation. Notwithstanding anything in this Plan to the contrary,
a Participant's Long-Term Achievement Plan Account and Restricted Stock Unit
Account shall be distributed only in Stock.

4.4Payment Delay for Specific Employees.

No Participant who is a key employee of the Company (as defined under Code
§416(i) without regard to § 416(i)(5) may obtain any payment of benefits under
this Plan on account of Separation from Service (except as a result of the
Participant's death) prior to a date which is six months after the date of
Separation from Service. Not later than four months prior to the beginning of a
Plan year, the Company shall identify the specified employees subject to this
rule.


ARTICLE 5
Retirement and Termination Benefit


5.1Payment of Benefit.    A Participant, in connection with his or her
commencement of participation in the Plan, or prior to the end of the transition
period provided under Code Section 409A, shall elect on an Election Form to
receive the Termination Benefit or Retirement Benefit in a lump sum or pursuant
to an Annual Installment Method of 5, 10 or 15 years. The Participant may change
his or her election to an allowable alternative payout period by submitting a
new Election Form to the Committee, provided that any such Election Form is
submitted at least 1 year prior to the effective date of such election and
further provided that as a result of such secondary election the starting date
of any payment of benefits under this Plan is delayed for at least five years.
If a Participant does not make any election with respect to the payment of the
Termination Benefit or Retirement

14

--------------------------------------------------------------------------------



Benefit, then such benefit shall be payable pursuant to an Annual Installment
method of 15 years. The lump sum payment shall be made, or installment payments
shall commence, not later than 60 days after the last day of the Plan Year in
which the Participant Terminates or Retires. Any payment made shall be subject
to the Deduction Limitation. Notwithstanding anything in this Plan to the
contrary, a Participant's Long-Terms Achievement Plan Account and Restricted
Stock Unit Account shall be distributed only in Stock.

5.2Death Prior to Completion of Retirement Benefit.    If a Participant dies
after Retirement but before the Retirement Benefit is paid in full, the
Participant's unpaid Retirement Benefit payments shall continue and shall be
paid to the Participant's Beneficiary according to the Election Form most
recently accepted by the Committee at least 1 year prior to the Participant's
death. Notwithstanding anything in this Plan to the contrary, a Participant's
Long-Term Achievement Plan Account and Restricted Stock Unit Account shall be
distributed only in Stock.


ARTICLE 6
Preretirement Survivor Benefit


6.1Preretirement Survivor Benefit.    Subject to the Deduction Limitation, the
Participant's Beneficiary shall receive a Preretirement Survivor Benefit equal
to the Participant's remaining Account Balance if the Participant dies before
payment of the Participant's entire Account Balance.

6.2Payment of Preretirement Survivor Benefit.    A Participant, in connection
with his or her commencement of participation in the Plan, shall elect on an
Election Form to receive the Preretirement Survivor Benefit in a lump sum or
pursuant to an Annual Installment Method of 5, 10 or 15 years. Survivor Benefits
in the event of a Participant's death prior to entering pay status may be
different than benefits elected under Section 5.2. The Participant may change
his or her election to an allowable alternative payout period by submitting a
new Election Form to the Committee. Such change of benefits payable at death
will not be subject to the 5 year start date delay rule. The Election Form most
recently accepted by the Committee at least 1 year prior to the Participant's
death shall govern the payout of the Preretirement Survivor Benefit. If a
Participant does not make any election with respect to the payment of the
Preretirement Survivor Benefit, then such benefit shall be payable pursuant to
an Annual Installment Method of 15 years. The lump sum payment shall be made, or
installment payments shall commence, no later than 90 days after the last day of
the Plan Year in which the Participant dies. Any payment made shall be subject
to the Deduction Limitation. Notwithstanding anything in this Plan to the
contrary, a Participant's Long-Term Achievement Plan Account and Restricted
Stock Unit Account shall be distributed only in Stock.


ARTICLE 7
Termination for Cause Benefit


7.1Termination for Cause Benefit.    Upon a Termination for Cause, the
Participant shall receive his or her Account Balance as provided in Section 7.2
below, subject to the Deduction Limitation.

7.2Payment of Termination for Cause Benefit.    The non-vested portions of the
Participant's Company Contribution Account and Company Matching Account are
forfeited upon Termination for Cause. Notwithstanding anything in this Plan to
the contrary, a Participant's Long-Term Achievement Plan Account and Restricted
Stock Unit Account shall be distributed only in Stock.


ARTICLE 8
Disability Benefit


8.1Disability Benefit.    A Participant suffering a Disability shall, for
benefit purposes under this Plan, be eligible for the benefits provided for in
Article 8. Notwithstanding the above, the Committee

15

--------------------------------------------------------------------------------



shall have the right, in its sole and absolute discretion and for purposes of
this Plan only, to deem the Participant to have Retired, at any time after such
Participant is determined to be suffering a Disability, in which case the
Participant shall receive a Disability Benefit equal to his or her Account
Balance at the time of the Committee's determination, payable in accordance with
Article 5. The Disability Benefit shall commence within 90 days of the
Committee's exercise of such right. Any payment made shall be subject to the
Deduction Limitation. Notwithstanding anything in this Plan to the contrary, a
Participant's Long-Term Achievement Plan Account and Restricted Stock Unit
Account shall be distributed only in Stock.


ARTICLE 9
Beneficiary Designation


9.1Beneficiary.    Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

9.2Beneficiary Designation; Change; Spousal Consent.    A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee's rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant's spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.

9.3Acknowledgment.    No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

9.4No Beneficiary Designation.    If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant's estate.

9.5Dissolution of Marriage.    Upon the dissolution of marriage of a
Participant, any designation of the Participant's former spouse as a Beneficiary
shall be treated as though the Participant's former spouse had predeceased the
Participant, unless (i) the Participant executes another Beneficiary designation
that complies with Section 9.2 and that clearly names such former spouse as a
Beneficiary, or (ii) a court order presented to the Committee prior to
distribution on behalf of the Participant explicitly requires the Participant to
continue to maintain the former spouse as the Beneficiary. In any case in which
the Participant's former spouse is treated under the Participant's Beneficiary
Designation as having predeceased the Participant, no heirs or other
beneficiaries of the former spouse shall receive benefits from the Plan as a
Beneficiary of the Participant except as provided otherwise in the Participant's
Beneficiary Designation.

9.6Doubt as to Beneficiary.    If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

16

--------------------------------------------------------------------------------



9.7Discharge of Obligations.    The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.


ARTICLE 10
Leave of Absence


10.1Paid Leave of Absence.    If a Participant is authorized by the
Participant's Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by the Employer so long as the requirements set forth in Tres. Reg.
§1.409A-1(h) are met.

10.2Unpaid Leave of Absence.    If a Participant is authorized by the
Participant's Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, so long as the requirements set forth in Tres.
Reg. §1.409A-1(h) are met, the Participant shall continue to be considered
employed by the Employer and the Participant shall be excused from making
deferrals of Base Annual Salary and/or Annual Bonus until the earlier of the
date the leave of absence expires or the Participant returns to a paid
employment status.


ARTICLE 11
Termination, Amendment or Modification


11.1Termination.    Although each Employer anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, except as otherwise provided in this Section 11.1, each Employer
reserves the right to discontinue its sponsorship of the Plan and/or to
terminate the Plan at any time with respect to any or all of its participating
Employees by action of its board of directors. Notwithstanding the preceding
sentence, the Plan may not be terminated without the consent of a majority of
the Participants during any period beginning on the date of a Change in Control
of the Company and ending two years thereafter. Upon the termination of the Plan
with respect to any Employer, the Plan Agreements of the affected Participants
who are employed by that Employer shall terminate and their Account Balances,
determined as if they had experienced a Separation from Service on the date of
Plan termination or, if Plan termination occurs after the date upon which a
Participant was eligible to Retire, then with respect to that Participant as if
he or she had Retired on the date of Plan termination, shall be paid to the
Participants as set forth in the next sentence. An Employer shall have the
right, in its sole discretion, and notwithstanding any elections made by the
Participant, to pay such benefits in a lump sum or pursuant to an Annual
Installment Method of up to 2 years, with amounts credited and debited during
the installment period as provided herein. The termination of the Plan shall not
adversely affect any Participant or Beneficiary who has become entitled to the
payment of any benefits under the Plan as of the date of termination; provided
however, that the Employer shall have the right to accelerate installment
payments without a premium or prepayment penalty by paying the Account Balance
in a lump sum or pursuant to an Annual Installment Method using fewer years, but
only if the actuarial equivalent of all payments that will have been received by
a Participant at any given point of time under the different payment schedule,
using as a mortality assumption the 1983 Group Annuity Table and an interest
rate of 7%, shall equal or exceed the present value of all payments that would
have been received at that point in time under the original payment schedule.
Notwithstanding anything in this Plan to the contrary, a Participant's Long-Term
Achievement Plan Account and Restricted Stock Unit Account shall be distributed
only in Stock. Notwithstanding anything to the contrary, the Plan may only be
terminated and benefits paid to Participants where such action is in accordance
with Regulation 1.409A-3(j)(4) (ix) and other applicable provisions of the Code
and Regulations.

17

--------------------------------------------------------------------------------



11.2Amendment.    Except as otherwise provided in this Section 11.2, the Company
may, at any time, amend or modify the Plan in whole or in part by the action of
the Board of Directors; provided, however, that no amendment or modification
shall be effective to decrease or restrict the value of a Participant's Account
Balance in existence at the time the amendment or modification is made,
calculated as if the Participant had experienced a Separation from Service as of
the effective date of the amendment or modification or, if the amendment or
modification occurs after the date upon which the Participant was eligible to
Retire, the Participant had Retired as of the effective date of the amendment or
modification, and no amendment shall eliminate the crediting and debiting of
Account Balances under Section 3.9, or provide for the elimination of the
10-Year Bond Index Measurement Fund, without providing for a Measurement Fund
with a rate of return at least substantially similar to the 10-Year Bond Index
Measurement Fund. Notwithstanding the preceding sentence, the Plan may not be
amended without the consent of a majority of the Participants during any period
beginning on the date of a Change in Control of the Company and ending two years
thereafter. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of the
benefits under the Plan as of the date of the amendment or modification.
Notwithstanding anything in this Plan to the contrary, a Participant's Long-Term
Achievement Plan Account and Restricted Stock Unit Account shall be distributed
only in Stock.

11.3Plan Agreement.    Despite the provisions of Sections 11.1 and 11.2 above,
if a Participant's Plan Agreement contains benefits or limitations that are not
in this Plan document, the Employer may only amend or terminate such provisions
with the consent of the Participant.

11.4Effect of Payment.    The full payment of the applicable benefit under
Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan and the
Participant's Plan Agreement shall terminate.


ARTICLE 12
Administration


12.1Committee Duties.    This Plan shall be administered by a Committee which
shall be appointed by the CEO. Members of the Committee may be Participants
under this Plan. The Committee shall also have the discretion and authority to
(i) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan and (ii) decide or resolve any and all
questions including interpretations of this Plan, as may arise in connection
with the Plan. Any individual serving on the Committee who is a Participant
shall not vote or act on any matter relating solely to himself or herself. When
making a determination or calculation, the Committee shall be entitled to rely
on information furnished by a Participant or the Company.

12.2Delegation.    In the administration of this Plan, the Committee may, from
time to time, employ agents (who may be Participants) and delegate to them such
duties as it sees fit (including exercise, on behalf of the Committee, and
decision, including discretionary decisions, reserved to the Committee under
this Plan or under law) and may from time to time consult with counsel who may
be counsel to any Employer. Unless the Committee provides otherwise, persons to
whom duties have been delegated may themselves delegate such duties to other
persons.

12.3Binding Effect of Decisions.    The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan, except that following a Change of Control, any
decision of the Committee concerning the claim of a Participant or Beneficiary
shall be reviewed de novo pursuant to Article 14.

12.4Indemnity of Committee.    All Employers shall indemnify and hold harmless
the members of the Committee, and any Employee or agent to whom the duties of
the Committee may be delegated,

18

--------------------------------------------------------------------------------



against any and all claims, losses, damages, expenses or liabilities arising
from any action or failure to act with respect to this Plan, except in the case
of willful misconduct by the Committee or any of its members or any such
Employee.

12.5Employer Information.    To enable the Committee to perform its functions,
each Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee may
reasonably require.


ARTICLE 13
Other Benefits and Agreements


13.1Coordination with Other Benefits.    The benefits provided for a Participant
and Participant's Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
Employees of the Participant's Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.


ARTICLE 14
Claims Procedures


14.1Presentation of Claim.    Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
"Claimant") may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan.

14.2Notification of Decision.    The Committee shall consider a Claimant's claim
within 90 days unless the Committee determines that special circumstances exist,
in which case the Committee shall consider a Claimant's claim within 180 days,
and shall notify the Claimant before the expiration of the original 90 day
period that the additional 90 days may be used to consider the claim. The
Committee shall notify the Claimant in writing:

(a)that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)the specific reason(s) for the denial of the claim, or any part of it;

(ii)specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii)a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv)an explanation of the claim review procedure set forth in Section 14.3
below.

For claims submitted within two years following a Change in Control, the claim
shall be considered and the notification shall be provided within 30 days, and
the 30-day period shall not be extended (whether or not special circumstances
exist) except with the written consent of the Claimant. If the Committee has not
provided the forgoing notification within the applicable time limits stated
above, the Claimant may treat the claim as denied in full.

14.3Review of a Denied Claim.    Within 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, or within
60 days of the date a claim is deemed denied

19

--------------------------------------------------------------------------------



as a result of the Committee not having provided notification under
Section 14.2, a Claimant (or the Claimant's duly authorized representative) may
file with the Committee a written request for a review of the denial of the
claim. The Claimant (or the Claimant's duly authorized representative):

(a)may review pertinent documents;

(b)may submit written comments or other documents; and/or

(c)may request a hearing, which the Committee, in its sole discretion, may
grant.



14.4Decision on Review.    The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless the Committee determines that special circumstances
exist, in which case the Committee shall render its decision on review within
120 days after the filing of the written request for review of the denial, and
shall notify the Claimant before the expiration of the original 60 day period
that the additional 60 days may be used to render its decision. Such decision
must be written in a manner calculated to be understood by the Claimant, and it
must contain:

(a)specific reasons for the decision;

(b)specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

(c)such other matters as the Committee deems relevant.

For reviews requested of claims submitted within two years of a Change in
Control, the 60 day period shall not be extended (whether or not special
circumstances exist) except with the written consent of the Claimant. If the
Committee has not provided the forgoing notification within the applicable time
limits stated above, the Claimant may treat the claim as denied in full upon
review.

14.5Arbitration.

(a)Following the denial of a claim (including a deemed denial) under
Section 14.4, the Claimant must submit any claim for payment under the Plan or
any dispute regarding the interpretation of the Plan to final and binding
arbitration in Los Angeles, California in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
(the "AAA") then existing. Judgment upon any award rendered by an arbitrator may
be entered in any court having jurisdiction.

(b)Subject to Section 14.5(a) hereof, any demand by a Claimant for arbitration
may be filed with the AAA and served on the Company at any time within the
period covered by the applicable statute of limitations.

(c)There shall be one arbitrator who will be appointed by mutual agreement of
the Claimant and the Company, or failing such agreement, in the following
manner. The AAA shall furnish the Claimant and the Company with a list of
potential arbitrators. In no event may the parties review more than three lists.
Once a particular list has been accepted by both the Claimant and the Company,
the parties shall alternatively eliminate the names of the arbitrators until
only one name remains. That remaining person shall be appointed the arbitrator.
The Claimant and the Company shall draw lots to decide which party shall
eliminate the first name of the list.

(d)The arbitrator shall commence a hearing on the matter within 45 days of his
or her appointment and shall continue the proceedings without substantial
interruption until all evidence and arguments are presented.

(e)Subject to legal privileges, each party shall be entitled to reasonable and
limited discovery through written requests for information, document requests,
request for stipulation of fact and depositions (not more than three
depositions), the nature and extent thereof shall be determined by the parties
in accordance with the Federal Rules of Civil Procedure; provided that if the
Claimant and the Company cannot agree on the terms of such discovery, the nature

20

--------------------------------------------------------------------------------



and extent thereof shall be determined by the arbitrator who shall take into
account the needs of the parties and the desirability of making discovery
expeditious and cost effective.

(f)The arbitrator shall not extend, modify or suspend any of the terms of this
Article 14.

(g)The arbitrator's award shall be rendered as expeditiously as possible and in
no event later than 30 days after the close of the hearing and shall set forth
the reasoning for the decision. In the event the arbitrator finds that the
Claimant is entitled to the benefits he claimed, the arbitrator shall order the
Company and/or the Trustee, if any, to pay such benefits, in the amounts and at
such time as the arbitrator determines. If a Trust is in existence, the
obligation of the Trustee to pay such benefits shall not, however, exceed the
assets of the trust and the Company shall be jointly and severally liable for
any amount that the Trustee is ordered to pay. The award of the arbitrator shall
be final and binding on the parties. The Company shall thereupon pay the
Claimant immediately the amount that the arbitrator orders to be paid in the
manner described in the award.

(h)If the arbitrator determines either that the Claimant is entitled to the
claimed benefits or that the claim by the Claimant was made in good faith, the
arbitrator may, in the arbitrator's discretion, direct the Company to pay to the
Claimant in accordance with such order an amount equal to the Claimants'
expenses in pursuing the claim, including attorneys' fees, in an amount
determined by the arbitrator.

(i)The decision and award (if any) of the arbitrator may be enforced in any
appropriate court of competent jurisdiction as soon as possible after it
rendition. If any action is brought to confirm the decision and award, no appeal
shall be taken by the Claimant or the Company from any decision rendered in such
action.


ARTICLE 15
Trust


15.1Establishment of Trust.    The Company may establish a Trust, and each
Employer may at least annually transfer over to the Trust such assets as the
Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts, Annual Company Contribution Amounts, Company
Matching Amounts, Annual Restricted Stock Unit Amounts and Annual Long-Term
Achievement Plan Amounts for such Employer's Participants for all periods prior
to the transfer, as well as any debits and credits to the Participants' Account
Balances for all periods prior to the transfer, taking into consideration the
value of the assets in the trust at the time of the transfer.

15.2Interrelationship of the Plan and the Trust.    The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

15.3Distributions From the Trust.    Each Employer's obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer's obligations under
this Plan.

15.4Investment of Trust Assets.    The Trustee of the Trust shall be authorized,
upon written instructions received from the Committee or investment manager
appointed by the Committee, to invest and reinvest the assets of the Trust in
accordance with the applicable Trust Agreement, including the disposition of
stock and reinvestment of the proceeds in one or more investment vehicles
designated by the Committee.

21

--------------------------------------------------------------------------------




ARTICLE 16
Miscellaneous


16.1Status of Plan.    The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that "is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees"
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

16.2Unsecured General Creditor.    Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets (including assets
held in trust in accordance with Article 15), shall be, and remain, the general,
unpledged unrestricted assets of the Employer. An Employer's obligation under
the Plan shall be merely that of an unfunded and unsecured promise to pay money
in the future.

16.3Employer's Liability.    An Employer's liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

16.4Nonassignability.    Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or on
dissolution of the Participant's marriage as provided in Section 16.15.

16.5Not a Contract of Employment.    The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.

16.6Furnishing Information.    A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary. Failure to cooperate in good faith by a
Participant or his or her Beneficiary shall absolve the Company of any and all
liability to such Participant or Beneficiary with respect to the Plan.

16.7Terms.    Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

16.8Captions.    The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

22

--------------------------------------------------------------------------------



16.9Governing Law.    The provisions of this Plan shall be construed and
interpreted according to the laws of the State of California without regard to
its conflicts of laws principles, except to the extent preempted by federal law.

16.10Notice.    Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Corporate Human Resources
Executive Compensation
2230 East Imperial Highway
El Segundo, CA 90245

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

16.11Successors.    The provisions of this Plan shall bind and inure to the
benefit of the Participant's Employer and its successors and assigns and the
Participant and the Participant's designated Beneficiaries.

16.12Spouse's Interest.    The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.

16.13Validity.    In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

16.14Incompetent.    If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person's property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

16.15Court Order.    The Committee is authorized to make any payments directed
by court order in any action in which the Plan or the Committee has been named
as a party. In addition, if a court determines that a spouse or former spouse of
a Participant has an interest in the Participant's benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant's benefits under the Plan to that spouse or former spouse.

16.16Distribution in the Event of Taxation.

(a)In General.    If, for any reason, all or any portion of a Participant's
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
successor of the Company after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of

23

--------------------------------------------------------------------------------



such a petition, which grant shall not be unreasonably withheld, and, after a
Change in Control, shall be granted, a Participant's Employer shall distribute
to the Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant's
unpaid Account Balance under the Plan). If the petition is granted, the tax
liability distribution shall be made in a lump sum within 90 days of the date
when the Participant's petition is granted. Such a distribution shall affect and
reduce the benefits to be paid under this Plan. Notwithstanding anything in this
Plan to the contrary, a Participant's Long-Term Achievement Plan Account and
Restricted Stock Unit Account shall be distributed only in Stock.

(b)Trust.    If a Trust is established pursuant to Section 15.1 and the Trust
terminates and benefits are distributed from the Trust to a Participant in
accordance with such termination, the Participant's benefits under this Plan
shall be reduced to the extent of such distributions.



16.17Legal Fees To Enforce Rights After Change in Control.    The Company and
each Employer is aware that upon the occurrence of a Change in Control, the
Board of Directors or the board of directors of a Participant's Employer (which
might then be composed of new members) or a shareholder of the Company or the
Participant's Employer, or of any successor corporation might then cause or
attempt to cause the Company, the Participant's Employer or such successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company or the Participant's Employer to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan. In these circumstances, the purpose of the Plan could be frustrated.
Accordingly, if, following a Change in Control, the Participant's Employer or
any successor corporation has failed to comply with any of its obligations under
the Plan or any agreement thereunder or, if the Company, such Employer or any
other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company and the Participant's Employer irrevocably authorize such Participant to
retain counsel of his or her choice at the expense of the Company and the
Participant's Employer (who shall be jointly and severally liable) to represent
such Participant in connection with the initiation or defense of any litigation
or other legal action, whether by or against the Company, the Participant's
Employer or any director, officer, shareholder or other person affiliated with
the Company, the Participant's Employer or any successor thereto in any
jurisdiction.

24

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.19



THE DIRECTV GROUP, INC. Executive Deferred Compensation Plan Amended and
Restated Effective as of January 1, 2005
TABLE OF CONTENTS
Purpose
ARTICLE 1 Definitions
ARTICLE 2 Selection, Enrollment, Eligibility
ARTICLE 3 Deferral Commitments/Company Matching/Crediting/Taxes
ARTICLE 4 Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal
Election
ARTICLE 5 Retirement and Termination Benefit
ARTICLE 6 Preretirement Survivor Benefit
ARTICLE 7 Termination for Cause Benefit
ARTICLE 8 Disability Benefit
ARTICLE 9 Beneficiary Designation
ARTICLE 10 Leave of Absence
ARTICLE 11 Termination, Amendment or Modification
ARTICLE 12 Administration
ARTICLE 13 Other Benefits and Agreements
ARTICLE 14 Claims Procedures
ARTICLE 15 Trust
ARTICLE 16 Miscellaneous
